Title: From James Madison to Pierre Samuel DuPont de Nemours, 3 December 1809
From: Madison, James
To: Du Pont de Nemours, Pierre Samuel


Dear Sir
Washington December 3. 1809
I have recd. your favor of July 11. with the several setts of Mr. Turgot’s valuable works. I thank you much for the one which you were so good as to allot for myself; and have with great pleasure distributed the others according to their destinations. The copy for your son was delivered to Mr. Bauduy his partner in the useful establishment near Wilmington which I hope will be as profitable to the Undertakers, as it is interesting to the public.
I wish I could say more in favor of the efforts in our Republic to establish an adequate system of Education, so requisite to the solidity of its bases. The public attention however has been successfully called to the subject, and would be more animated, if the situation in which we are kept by the war in Europe, & incidents growing out of it among ourselves, did not divert the public feelings & resources. In the mean time it is flattering to find that so much interest is taken in this great object, by our enlightened & benevolent friends, who in the midst of the distractions of their own hemisphere, employ their thoughts for the benefit of ours.
I forward this by one of our Armed Ships; the commander of which is instructed to receive you as a passenger on his return, if circumstances should render the opportunity acceptable to you.
I pray you to be assured of my sensibility to your friendly congratulations, and of my very high esteem & good wishes.
James Madison
